Citation Nr: 1628483	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-15 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for residuals of an in-service coccyx injury. 

4. Entitlement to service connection for a skin disability of the legs and groin area. 

5. Entitlement to service connection for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to March 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the additional development is needed before the Veteran's claims on appeal can be decided.  

With regard to the Veteran's claims of entitlement to service connection for a right shoulder disability, cervical spine disability, skin disability, and residuals of an in-service coccyx injury, the Board finds that the record as it currently stands is insufficient to decide the claim.  In this regard, the Board acknowledges that the Veteran was treated for right shoulder pain, neck pain, skin complaints, and a coccyx strain during active service.  Further, post-service medical evidence of records shows that he has continued to receive treatment for his shoulder, neck, skin, and low back pain that he intermittently claims is radiating from his coccyx.  

The Veteran has been offered two opportunities to attend VA examinations, the most recent of which was in October 2013, which he did not attend.  While the Veteran did not give good cause for not attending the VA examination, the Board finds that additional medical evidence would assist in the adjudication of the claims.  Additionally, the Veteran has shown that he is willing to attend VA examinations as he has done so in relation to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). Therefore, the Board finds that the Veteran should be offered one more opportunity for an examination for the claims of entitlement to service connection for a right shoulder disability, cervical spine disability, skin disability, and residuals of an in-service coccyx injury.  

With regard to the Veteran's claim of service connection for generalized anxiety disorder, the Board notes that during the pendency of the appeal, the Veteran was granted entitlement to service connection for PTSD and assigned a 70 percent rating.  The March 2015 rating decision which granted entitlement to service connection for PTSD notes that symptoms of anxiety are contemplated by the 70 percent rating.  However, the Board notes that the Veteran was assigned a diagnosis of generalized anxiety disorder while on active service.  Therefore, the Board finds that a VA examination is needed to determine if the Veteran has a current diagnosis of an anxiety disorder or if his anxiety symptoms are manifestations of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current right shoulder, cervical spine, and coccyx disabilities.  The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  Following examination, the examiner should respond to the following:

a) Does the Veteran have any currently diagnosed right shoulder, cervical spine, and coccyx disabilities?  If yes, please list all diagnosed right shoulder, cervical spine, and coccyx disabilities.

b) For any right shoulder, cervical spine, and coccyx disabilities diagnosed, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder, cervical spine, and coccyx disabilities was caused by or related to the Veteran's active service, to include the documented treatment for shoulder pain, neck pain, and a coccyx strain therein?   

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any currently diagnosed skin disability of the legs and groin area.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  

Following examination, the examiner is asked to opine whether the Veteran has a current skin disability of the legs and groin area that is at least as likely as not (a 50 percent or greater probability) caused by or related to the Veteran's active service, to include the skin complaints therein?

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his current anxiety symptoms.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  Following examination, the examiner should respond to the following:

a) Does the Veteran have a currently diagnosed anxiety disorder that is separate and distinct from his PTSD?  Or is the Veteran's anxiety a symptom of his PTSD.  

b) If an anxiety disorder is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disability was caused by or related to the Veteran's active service, to include the diagnosis of generalized anxiety disorder therein?  To the extent possible, the examiner should explain what symptomatology is specifically due to any currently diagnosed anxiety disorder and what symptomatology is specifically due to his service-connected PTSD.  

4. Thereafter, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


